The judgment of the Supreme Court was entered
Per Curiam.
We have examined with care the several errors assigned in this case. It is unnecessary to discuss them separately. A statement of the principle upon which the cause turned, will showr, we think, that no error was. committed by the learned court in their rulings and charge to the jury. Though the action was nominally on a promissory note given by the defendants, yet, as it was expressed on its face that it was to be held as collateral *246by the plaintiffs, for the payment of any overdrafts by the Farmers’ and Mechanics’ Bank of Shippensburg, it was actually a suit to recover those overdrafts against the defendants as sureties. It cannot be disputed, that the defendants would be entitled to the benefit of whatever defence would he available to the Farmers’ and Mechanics’ Bank. The plaintiffs, being a national bank, by charging more than six per cent, interest on these overdrafts, lost the right to recover any interest at all. The point then, does the Act of Congress forfeit interest beyond the maturity of the note sued on, does not arise. No recovery was had on the note; it was evidence merely of the obligation of the defendants to meet and answer the liability of the Farmers’ and Mechanics’ Bank on the overdrafts. Admitting that the monthly accounts were stated accounts, that certainly never has been held to preclude a defendant from setting up an illegal charge of usury. Nor can the fact that the Farmers’.and Mechanics’ Bank charged illegal interest to their customers on the notes discounted for them by the plaintiff, affect their right to set up as against the plaintiffs, their violation of the Act of Congress, under which alone they have any right to do business at all.
Judgment affirmed.